COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Siana Oil & Gas Co. LLC v. White Oak Operating Company,
                            LLC

Appellate case number:      01-18-00962-CV

Trial court case number:    2015-45224

Trial court:                164th District Court of Harris County

       Appellant, Siana Oil & Gas Co. LLC, has filed an amended motion to substitute
appellate counsel, requesting that Christopher Stevenson and Courtney Culver Baker of
Adair Myers Graves Stevenson, PLLC be allowed to withdraw as appellant’s counsel and
Andrew L. Johnson, Mark L. Clark, and Joshua Eberle of Thompson, Coe, Cousins, and
Irons, LLP, be substituted as counsel on appeal. The motion is granted. See TEX. R.
APP. P. 6.5(d).
      The Clerk of this Court is directed to note Christopher Stevenson’s and Courtney
Culver Baker’s withdrawal as counsel for appellant and substitute Andrew L. Johnson,
Mark L. Clark, and Joshua Eberle as counsel for appellant on the docket of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: __February 21, 2019__